REQUESTED BY: Senator Ron Withem Nebraska State Legislature State Capitol Room 1021 Lincoln, NE 68509
Dear Senator Withem:
In your letter of March 21, 1984 you asked what happens with regard to the maintenance of improvements constructed by a sanitary and improvement district in the event the district is dissolved without being annexed by a municipality or merged with a neighboring district. You inform us that you ask because, depending upon our answer, you may propose an amendment to a pending bill, if it appears that the matter needs to be clarified.
Neb.Rev.Stat. § 31-767 (Supp. 1982), deals with the dissolution of an S.I.D. It provides that if the board of trustees desires such a dissolution, it shall propose a resolution to that effect, and shall set a time and place for considering the adoption of the resolution. Notice shall be published in the county, as provided by the statute, and a copy of it is to be mailed to any municipality in which any part of the district lies. Property owners or interested municipalities may appear and object. If owners representing a majority of the area of real estate within the district fail to sign a petition opposing the dissolution, the board may adopt the dissolution resolution, except that the board may not do so unless the holders of any bonds, warrants, or other debts or obligations of the district consent.
The section contains no provision about the maintenance of the improvements of the district after its dissolution. We have looked at the other sections found in Article 7, Chapter 31 of the statutes, and have found nothing pertinent. We therefore conclude that the statutes do not answer your question, and it would be pure speculation on our part as to what the courts would do, if faced with that situation. We find no cases in which the Supreme Court of Nebraska has considered the matter, so we are not prepared to say what the rights of the property owners in such a dissolved district would be.
Very truly yours, PAUL L. DOUGLAS Attorney General Ralph H. Gillan Assistant Attorney General